  Case 19-19003           Doc 42      Filed 09/27/19 Entered 09/27/19 17:00:30           Desc Main
                                        Document     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

------------------------------------------------------------------------x
                                                                        :
In re:                                                                  :   Chapter 13
                                                                        :
TRACEY BROOKS HOLLOWAY,                                                 :   Case No. 19-19003
                                                                        :
                           Debtor.                                      :   Judge Timothy A. Barnes
                                                                        :
------------------------------------------------------------------------x

                        MOTION TO EXTEND TIME TO OBJECT TO
                    DISCHARGE AND/OR DISCHARGEABILITY OF DEBT
                      AND NOTICE OF OPPORTUNITY FOR HEARING

        Strategic Funding Source, Inc. (“Strategic”), a creditor herein, by and through its counsel,

submits its Motion to Extend Time to Object to Discharge and/or Dischargeability of Debt. In

support of this Motion, Strategic states as follows:

        1.       On July 5, 2019, Tracey Brooks Holloway (“Debtor”) filed the above-captioned

Chapter 13 case.

        2.       The Debtor’s first meeting of creditors was scheduled to be held on July 31, 2019.

The deadline to object to discharge is September 30, 2019.

        3.       On September 19, 2019, the trustee filed a motion to dismiss this bankruptcy for

ineligibility because the Debtor’s unsecured debt of $801,395.23 exceeds the limit of $419,275.00.

This motion has been noticed for hearing on October 10, 2019.

        4.       During the pendency of Debtor’s bankruptcy case, Strategic has been diligently

researching what appear to be fraudulent statements made by Debtor in conjunction with Debtor’s

entity obtaining financing from Strategic including, but not limited to, fraudulent statements about:

(1) the ownership of Debtor’s company; (2) the financial condition of Debtor’s company; and (3)
  Case 19-19003        Doc 42     Filed 09/27/19 Entered 09/27/19 17:00:30            Desc Main
                                    Document     Page 2 of 3


her intent to use the funds for a purpose other than her business and may, upon conclusion of the

investigation, support objecting to discharge of her debts.

       5.      Strategic has been adversely affected by the actions of Debtor, and Strategic

believes that it may have grounds to file a non-dischargeability action based on the following, at a

minimum: her concealment of property of the debtor before the filing of the petition and property

of the estate after the date of the filing of the petition with intent to hinder, delay, or defraud a

creditor; and her knowing and fraudulent false schedules to the court. The exact nature and extent

of claims and damages is yet to be fully determined, and is under ongoing investigation by

Strategic.

       6.      Strategic requests additional time to afford it an opportunity to further investigate

and evaluate whether grounds exist to object to Debtor’s discharge or the dischargeability of

Strategic’s claim.

       7.      The extension would prevent unnecessary expense and waste of judicial resources

because of the likelihood of dismissal for ineligibility.

       8.      No previous extensions of the deadline to object to discharge have been sought by

Strategic.

       9.      Fed. R. Bankr. P. 4004 and 4007 allow an extension of time to file a Complaint

based on 11 U.S.C. §§ 727 and/or 523 “for cause” if the request is sought prior to the expiration

of the original deadline. Fed. R. Bankr. P. 4004(b); 4007(c). Here, this motion is being filed

before the September 30, 2019 deadline. Strategic respectfully submits that, for the reasons set

forth above, there is sufficient cause to grant the extension of time requested herein up through

and including November 25, 2019.




                                                  2
  Case 19-19003       Doc 42     Filed 09/27/19 Entered 09/27/19 17:00:30              Desc Main
                                   Document     Page 3 of 3


        10.    Strategic states that this extension is not requested for the purpose of delay and will

not prejudice the Debtor or other creditors herein.

        11.    WHEREFORE, Strategic Funding Source, Inc. respectfully requests the entry of an

order granting the relief requested herein and such other and further relief as the Court may deem

just.

                                              Respectfully submitted:
                                              Strategic Funding Source
                                              By one of its attorneys

                                              /s/ Sandy L. Morris
                                              ARDC #6270309


Sandy L. Morris
Valentine Austriaco & Bueschel, P.C
105 W. Adams Street 35th Floor
Chicago, IL 60603
312-238-9545
smorris@vablawfirm.com




                                                 3
